Citation Nr: 1755579	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to the service-connected disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017); VAOPGCPREC 75-91.

In February 2016, the Board remanded the issue on appeal for a VA examination to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  It appears as though examination requests were submitted in both March 2017 and July 2017.  Notice letters are not of record.  

A July 2017 Report of General Information reflects that, in a telephone conversation, the Veteran attempted to schedule or reschedule the VA examination because of inability to travel approximately two hours to the VA Medical Center in Durham, North Carolina, due to financial hardship.  The July 2017 Report of General Information also reflects that the Veteran requested an examination closer to his current residence, and notes a self-reported current address and telephone phone number.  

Subsequently, a September 2017 supplemental statement of the case reflects that, after "multiple" scheduling attempts, an examination was not possible; however, it does not appear as though VA attempted to schedule a new examination after the Veteran's July 2016 request.  In addition, review of the file reflects that the Veteran has recently received treatment for multiple disorders at the Kernersville VA Health Care Center in Kernersville, North Carolina, approximately 20 miles from the Veteran's self-reported address.  See September 2017 VA treatment records; see also July 2017 Report of General Information.  

As the evidence shows that the Veteran was diligent in attempting to schedule or reschedule a VA examination, the Boards finds that, given the lack of clarity in the record regarding whether VA attempted to schedule an examination closer to the residence, the AOJ should attempt to confirm the Veteran's current address and schedule him for a VA examination at a nearby VA facility.  Adequate notice of the examination should be sent to the Veteran's current address. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran by phone to schedule a VA examination to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  Information relayed during the phone call should be reduced to writing in the appropriate VA form and then associated with the claims file.
      
      
      The VA examiner should offer the following opinion:

Is it the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities?  

The service-connected disabilities are right eye blindness with traumatic laceration of the right optic nerve, basal skull fracture, residuals of ruptured aorta, hydronephrosis, residuals of multiple laceration of the right forearm, traumatic laryngeal nerve palsy, residuals of zygomatic arch fracture with multiple tooth fractures, and scars associated with ruptured aorta.

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2.  After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16(b) (2017), referral of the TDIU claim to the Director of Compensation and Pension Service for adjudication, readjudicate the issue of a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




